DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 07 December 2020 has been entered in full.  Claims 2-9, 11-13, 15, 17-24, 26-33, 35, 36, 39, 40, 43-45, 47, 48, 50, 52-68, and 73-81 are canceled.  Claims 1, 10, 14, 16, 25, 34, 37, 38, 41, 42, 46, 49, 51, and 69-72 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 10, 14, 16, 25, 34, 37, 38, 41, 42, 46, 49, 51, and 69-72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,249 B2 in view of Claes et al. as set forth at pp. 4-5 of the previous Office action (mailed 06 August 2020) is withdrawn in view of the amended claims (received 07 December 2020).
The provisional rejection of claims 1, 10, 14, 16, 25, 34, 37, 38, 41, 42, 46, 49, 51, and 69-72 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 9-24 of copending Application No. 16/238,351 in view of Sardiwal et al. and Claes et al. as set forth at pp. 5-6 of the previous Office action (mailed 06 August 2020) is withdrawn in view of the amended claims (received 07 December 2020).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


US 10,195,249:
Claims 1, 10, 14, 16, 25, 34, 37, 38, 41, 42, 46, 49, 51, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,249 B2 in view of Chen et al. (May 2013, PLoS ONE 8(5):e64558 doi:10.1371/journal.pone.0064558).
Both sets of claims recite methods of treating vascular calcification in a subject comprising administering the same ActRIIA inhibitors.  The claim sets differ in that the instant claims recite more cardiovascular diseases as well as bone loss, and the instant claims recite measurement of biomarkers to select a patient population.
Regarding the diseases, the patented claims recite a species of the instantly recited genus of diseases.  A species renders its genus unpatentable.  Regarding the biomarkers, the prior art disclosed that patients suffering from vascular calcification had decreased myocardin levels. See Chen et al., Figures 2B and D.  Therefore, the 

USSN 16,238,351:
Claims 1, 10, 14, 16, 25, 34, 37, 38, 41, 42, 46, 49, 51, and 69-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 19-24, and 26 (currently elected) of copending Application No. 16/238,351 (reference application) in view of Chen et al. (May 2013, PLoS ONE 8(5):e64558 doi:10.1371/journal.pone.0064558).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating a vascular calcification in a subject comprising administering the same ActRIIA inhibitors.  The claim sets differ in that the instant claims recite more diseases, and the instant claims recite measurement of biomarkers to select a patient population.
Regarding the diseases, the copending claims recite a species of the instantly recited genus of diseases.  A species renders its genus unpatentable.  Regarding the biomarkers, the prior art disclosed that patients suffering from vascular calcification had decreased myocardin levels. See Chen et al., Figures 2B and D.  Therefore, the instant claims are obvious in view of, and thus unpatentable over, the copending claims when taken in view of the teachings in Chen et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
28 January 2021